       Case 1:18-cv-01359-JPB Document 70 Filed 10/29/18 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION




HUDSON INSURANCE
COMPANY,

      Plaintiff,
                                        CIVIL ACTION FILE
v.
                                        No. 1:18-cv-1359-TCB
BAXTER BAILEY-SILVER
ARROW EXPRESS, et al.,

      Defendants.



                               ORDER

     This action involves interpleader claims pursuant to 28 U.S.C.

§ 1335. The Court has considered Plaintiff’s request to deposit into the

registry of this Court the sum of $72,070.40. The Court finds that the

ownership of these funds is in dispute and that their deposit into the

registry of the Court is proper. Therefore, the motion is granted.

     It is ordered that the Clerk of this Court accept from Hudson

Insurance Company funds in the amount of $72,070.40, plus applicable
          Case 1:18-cv-01359-JPB Document 70 Filed 10/29/18 Page 2 of 2




interest, if any, and receive them into the registry of this Court. Funds

received pursuant to this Order meet the Internal Revenue Service

definition of a “Disputed Ownership Fund” (DOF) and must be

deposited into the CRIS DOF administered by the Administrative Office

of the United States Courts, which will be responsible for meeting all

DOF tax administration requirements. The ultimate disposition of these

funds will be determined by order of this Court in the above-styled

action.

     IT IS SO ORDERED this 29th day of October, 2018.



                                     ____________________________________
                                     Timothy C. Batten, Sr.
                                     United States District Judge




                                       2
